DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al, US Patent Application Publication 2015/0097288 in view Chan et al, US Patent 6,100,195 (both newly submitted).

Regarding claim 1, Liou teaches a substrate processing method, comprising:
providing a substrate containing a first film 211, a second film 219, and a third film 205, wherein the first film (interlayer dielectric) and the second film (metal layer, [0011], which is tungsten) have different chemical compositions; forming a first blocking layer 213 on the first film; forming a second blocking layer 215 on the second film, wherein the second blocking layer (SiCzOxNy, [0016]) is different from the first blocking layer (amorphous silicon, maybe silicon nitride [0009]); and selectively forming a material film 215 on the third film (figure 7).

Liou fails to teach the third film have a different chemical composition than the first film and second film.

Chan teaches the third film 54 have a different chemical composition than the first film and second film (column 4, lines 26-31) in teaching that the diffusion barrier layer is composed to a metal nitride layer than the interlayer dielectric and a metal layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with that of Liou because it is generally known in the art that a diffusion barrier layer is made of a metal nitride layer.

Regarding claim 2, Liou in view of Chan teach the first film, the second film, and the third film are selected from the group consisting of a metal film (second film, Liou), a metal-containing liner (third film, Chan), and a dielectric film (first film, Liou).

Regarding claim 3, Liou in view of Chan teach the metal-containing liner (Chan, TiN, column 4, line 29) contains a metal compound or a second metal film that is different from the metal film (tungsten, Liou, [0011]).

Regarding claim 5, Liou teaches the metal film includes Cu, Al, Ta, Ti, W, Ru, Co, Ni, Pt, or Mo [0011].

Regarding claim 6, Liou fails to teach the dielectric film includes Si02, Al2O3, HfO2, TiO2, ZrO2, SiN, SiCN, SiCOH, or a combination of thereof.

Chan teach the dielectric film includes Si02, Al2O3, HfO2, TiO2, ZrO2, SiN, SiCN, SiCOH, or a combination of thereof (column 2, lines 51-54) because silicon oxide is one of several conventional material that is commonly used in the art to form a interlevel dielectric layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with that of Liou because silicon oxide is one of several conventional material that is commonly used in the art to form a interlevel dielectric layer.

Regarding claims 9 and 10, Liou teaches the material film includes SiO2, a metal, a metal oxide, or a metal nitride, wherein the metal oxide contains HfO2, ZrO2, or Al2O3, and the metal nitride contains HfN, ZrN, or AIN (Note: since claim 9 recites that material includes silicon dioxide, a metal, metal nitride, or metal oxide and the reference of Liou teaches the use of silicon oxide, it would have been obvious to one of ordinary skill in the art that selecting silicon oxide means that the prior art does not need to meet the limitations of the non-selecting options).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou and Chan as applied to claims above, and further in view of Horstmann et al, US Patent 6,541,863 (newly submitted) .

Regarding claim 4, while Chan teaches the metal compound includes TiN, TaN, MnOz, or Al2O3, Liou and Chan fails to teach the second metal film includes Co or Ru.

Horstmann teaches the second metal film includes Co or Ru (column 2, line 66-column 3, line 1) because cobalt is a metal that is generally used in the art to form a interconnect).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horstmann with that of Liou and Chan because cobalt is a metal that is generally used in the art to form a interconnect).


Allowable Subject Matter

Claims 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 12-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 12, the prior art fails to anticipate or render obvious the claimed invention including “…a substrate containing a metal film, a metal-containing liner surrounding the metal film, and a dielectric film surrounding the metal-containing liner; forming a first blocking layer containing a first self-assembled monolayer (SAM) on the metal film; forming a second blocking layer containing a second SAM on the metal-containing liner, wherein the second SAM is different from the first SAM; and selectively forming a material film on the dielectric film…”. Claims 13-19 are dependent upon claim 12 and are therefore allowable.

Regarding claim 20, the prior art fails to anticipate or render obvious the claimed invention including “…providing a substrate containing a metal film, a metal-containing liner containing a metal compound and surrounding the metal film, and a dielectric film surrounding the metal-containing liner; forming a first blocking layer containing a first self-assembled monolayer (SAM) on the metal film; forming a second blocking layer containing a second SAM on the metal-containing liner, and selectively forming a material film on the dielectric film…” in combination with the remaining limitations. Claims 21-23 are dependent upon claim 20 and are therefore allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899